Citation Nr: 0100267	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 30 percent from December 3, 
1990.

2. Entitlement to an evaluation for PTSD in excess of 50 
percent from April 14, 1999.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to July 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision dated in January 1999 by the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).

By the January 1999 decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective from December 3, 1990.  The veteran 
submitted a Notice of Disagreement with the 30 percent rating 
and the current appeal ensued.  In November 1999, the RO 
increased the disability evaluation for PTSD from 30 percent 
to 50 percent, effective from April 14, 1999.  In view of the 
fact that the veteran's appeal originated from the initial 
rating assigned following the grant of service connection, 
and because of the requirement to consider staged ratings 
consistent with the holding by the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has characterized the issues 
as set forth above.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, 

Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The RO has not yet considered the veteran's claim in 
the context of the new law.  Nor has the veteran had an 
opportunity to address his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain relevant records 
of treatment from all sources, both private and VA.  
Furthermore, in view of the following, this action should 
also include providing the veteran another medical 
examination.  38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

The record reflects that the veteran was last examined by VA 
for compensation purposes in November 1998.  Subsequently 
prepared VA outpatient treatment reports dated in 1998 and 
1999 document an apparent change in the veteran's psychiatric 
status, characterized by frequent nightmares involving his 
experiences during service.  Indeed, these latter reports 
appear to have been the basis for the RO's decision in 
November 1999 to increase the rating for PTSD.  However, as 
noted by the VA examiner in November 1998, the veteran 
presents a very complex psychiatric case.  He has been 
evaluated by numerous psychiatrists and psychologists and 
other mental health professionals and his diagnoses have 
varied from a dysthymic disorder and passive-aggressive 
personality disorder to severe chronic and persistent mental 
illnesses, including bipolar disorder, schizophrenia and more 
recently, PTSD.  It is because of the complexity of the 
veteran's psychiatric status that the Board believes that the 
level of disability attributable to the service-connected 
PTSD is best evaluated only after a detailed VA psychiatric 
examination.  While the recent VA outpatient treatment 
reports are significant in that they document increased 
psychiatric symptomatology, given the complexity of the 
veteran's psychiatric status, the Board concludes that they 
are not of sufficient 

detail to provide a complete record upon which to accurately 
apply the pertinent rating criteria.  

In view of the above this case is REMANDED for the following 
action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  

2.  As part of the development undertaken 
to comply with the new law and in an 
effort to provide an adequate record upon 
which to evaluate the veteran's 
psychiatric disability, the RO should 
arrange to have the veteran examined for 
purposes of assessing the scope and 
severity of his service-connected PTSD.  
The examining physician must review the 
claims folder and attention is directed to 
the November 1998 VA examination report.  
All diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted, and all findings should be 
reported in a manner that pertinent rating 
criteria may be applied.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of service-
connected disability with an opinion as to 
the effect of PTSD on the veteran's social 
and occupational adaptability.  The 
examiner should provide complete rationale 
for all conclusions reached.  


		3.  The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.

	4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issue here in 
question.  In so doing, the RO should 
consider the assignment of "staged 
ratings," in accordance with the 
principles set out in Fenderson v. West, 
12 Vet. App. 119 (1999). 

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


